UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-1035


JOSEPH COVELL BROWN,

                   Plaintiff - Appellant,

             v.

MARCUS PORTER, in his individual capacity; NORFOLK STATE UNIVERSITY;
BOARD OF VISITORS OF NORFOLK STATE UNIVERSITY;
COMMONWEALTH OF VIRGINIA; TRACCI K. JOHNSON, in her individual
capacity,

                   Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:19-cv-00376-RBS-RJK)


Submitted: December 29, 2021                               Decided: February 4, 2022


Before RICHARDSON and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Alastair C. Deans, Chesapeake, Virginia, for Appellant. Mark R. Herring,
Attorney General, Samuel T. Towell, Deputy Attorney General, Sandra S. Gregor,
Assistant Attorney General, Toby J. Heytens, Solicitor General, Michelle S. Kallen,
Deputy Solicitor General, Jessica Merry Samuels, Deputy Solicitor General, Kendall T.
Burchard, John Marshall Fellow, OFFICE OF THE ATTORNEY GENERAL OF
VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Following his expulsion from Norfolk State University, Joseph Covell Brown sued

the university and two of its officials, among others, alleging violations of his Fourteenth

Amendment right to procedural due process, gender discrimination in violation of Title IX

of the Education Amendments of 1972, 20 U.S.C. §§ 1681 to 1688, and breach of contract

under Virginia law. On appeal, Brown challenges the district court’s dismissal of his due

process claim against the university officials and its dismissal of his gender discrimination

and breach of contract claims. We have reviewed the record and conclude that the district

court correctly determined that the university officials were entitled to qualified immunity

on Brown’s due process claim and that Brown failed to plausibly allege gender

discrimination or breach of contract. Moreover, Brown’s gender discrimination claim was

too speculative to warrant discovery. Accordingly, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3